DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pg. 6, filed 07/05/2022, with respect to Claim 1 and 11 have been fully considered and are persuasive.  The 112 rejection of 02/02/2022 has been withdrawn. 
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Regarding Claim 1, the applicant argues that while the claims recite some mathematical values and calculations, the Office Action ignores that the claims use those values and calculations to determine a distance for positioning two weather sensing devices in an observation network and issue one or more instructions based on the determined distance for a configuration the observation network. Applicant also argues that contrary to what is asserted, the claims do not merely just recite alleged mathematical concepts, but also recite steps that render the claimed inventions as steps for configuring the observation network. The Examiner respectfully disagrees. The configuration of the observation network is not what is claimed, rather the determination of itemized variables “to be used” to configure the network. The applicant does not claim an actual physical solution of the system and fails to provide specific instructions to configure the said network. The collection of information, calculation of differences in values of a variable, and the determining of a distance, are all considered to be mathematical concepts, whereas the determination of a relationship between the value differences, is, and can be, considered a mental process. The additional step of "issuing one or more instructions" is still considered insignificant extra solution activity as it amount to just output of the determination step.

Claim Objections

Claim 1 and 11 objected to because of the following informalities:  such that the relationship is determined “based a” first distance and “a” first value difference corresponding to the first distance. It would seem the word “on” would be missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for determining a configuration of observation network comprising weather sensing devices, the method being implemented by a processor configured to execute machine-readable instructions, wherein the method comprises: collecting information regarding the weather sensing devices; calculating value differences for a weather variable based on the collected information; determining a relationship between the value differences and distances among the weather sensing devices such that the relationship is determined based a first distance and a first value difference corresponding to the first distance; obtaining a pre-determined value difference for the weather variable; determining a distance for positioning two weather sensing devices in the observation network based on the relationship and the pre-determined value difference; and issuing one or more instructions based on the determined distance for the configuration of the observation network.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculating value differences for a weather variable based on the collected information; determining a distance for positioning two weather sensing devices in the observation network based on the relationship and the pre-determined value difference” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “collecting information regarding the weather sensing devices; obtaining a pre-determined value difference for the weather variable; and issuing one or more instructions based on the determined distance for the configuration of the observation network” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 11.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a processor;
In Claim 11: a processor 
The additional element in the preamble of “A processor (generic processor) is generally recited and are not qualified as particular machines.  
In conclusion, the above additional element, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional element that is sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-10 and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863        

/NATALIE HULS/Primary Examiner, Art Unit 2863